DETAILED ACTION
Allowable Subject Matter
Claims 9-16 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 17-21 and 23-24 is/are rejected under 35 U.S.C. 102a2 as being anticipated by CN 106326859 A to Ding et al (“Ding”).
As to claim 1, Ding discloses a chip capable of controlling a panel to perform fingerprint sensing (See Fig. 7), wherein the panel comprises a plurality of fingerprint sensing pixels and a plurality of gate lines (G1-G_fn) arranged along a first direction of the panel for controlling the fingerprint sensing pixels, the fingerprint sensing pixels are divided into a first number of fingerprint zones along a second direction of the panel (See Fig. 7), and the chip comprises: 
a control circuit (40), configured to provide a plurality of control signals to the panel for controlling the panel to perform fingerprint sensing (STV1-STVm), wherein the control signals comprise a second number of start pulse signals used to indicate a selected fingerprint zone, the first number is greater than the second number, and the second number of the start pulse signals are used to be provided to a decoder (201) disposed on the panel, so that the decoder indicates the selected fingerprint zone according to logic values of the second number of the start pulse signals (See Fig. 7; Ding discloses gate lines (i.e. G_f (s+1)-G_f (2s)) which output scanning signals in response to the fingerprint driving units 201 receiving a start pulse STV2 for performing a fingerprint scanning operation corresponding to touch position C.).  
As to claim 2, Ding discloses wherein the start pulse signals are used for controlling the gate lines of the panel (See Fig. 7; See also the rejection of claim 1 above.).  
As to claim 3, Ding discloses wherein the start pulse signals are provided to a gate on array (GOA) circuit of the panel configured to generate a plurality of scan signals respectively for controlling the gate lines of the panel (See Fig. 6-7; Ding discloses configurations in which the fingerprint driving units 201 are formed in a non-display area of the display panel.).
As to claim 4, Ding discloses wherein the GOA circuit comprises a plurality of shift register groups (See Fig. 7, 201) each coupled to a corresponding one of the fingerprint zones and operating according to all of the second number of start pulse signals (See Fig. 7.).  
As to claim 5, Ding discloses wherein the scan signals are configured to control the fingerprint sensing pixels to perform resetting operation and/or selecting/writing operation (See pg. 4; Ding discloses a frame of a fingerprint line driving scanning time may include a scanning signal output stage (select/writing) and/or reset stage.).  
As to claim 6, Ding discloses further comprising:  a selecting circuit, configured to obtain information about a selected fingerprint one among the first number of fingerprint zones on the panel, wherein the control circuit is coupled to the selecting circuit to receive the information about the selected fingerprint zone (See pg. 5; Ding discloses the start signal driving unit 40 receives the driving signal indicating a fingerprint sensing zone corresponding to touch position C.  Subsequently, start pulse signal STV1 controls the fingerprint driving units 201 to scan the indicated fingerprint sensing zone.).  
As to claim 7, Ding discloses wherein the selecting circuit is configured to receive the information about the selected fingerprint zone according to the touch information (See pg. 5; Ding discloses the start signal driving unit 40 receives the driving signal indicating a fingerprint sensing zone corresponding to touch position C.  Subsequently, start pulse signal STV1 controls the fingerprint driving units 201 to scan the indicated fingerprint sensing zone.).  
As to claim 8, Ding discloses wherein the processor is configured to receive the touch information from a touch control circuit configured to control touch sensing on the panel (See pg. 7; Ding discloses fingerprint process sub-circuit 30 which determines touch position C and outputs the information to the start signal driving unit 40.).  

As to claim 17, Ding discloses wherein the decoder obtains information about the selected fingerprint zone according to the logic values of the second number of start pulse signals (See Fig. 7; driving units 201 (decoder) receive start pulse signals STV).
As to claim 18, Ding discloses wherein the second number of start pulse signals are used to be provided to the decoder to provide a fourth number of start pulses each for selecting a corresponding one of the first number of fingerprint zones, wherein the fourth number is equal to the first number (See Fig. 7; Each of the start pulse signals STV1, STV2, STV3 corresponds to a given zone based on a touch position C in which the selected zone performs a fingerprint operation.).
As to claim 19, Ding discloses wherein the decoder comprises a plurality of decoder units each corresponding to one of the fingerprint zones (See Fig. 7, 201).
As to claim 20, Ding discloses wherein all of the second number of start pulse signals are provided to each of the decoder units (See Fig. 7, STV1, STV2, STV3).
As to claim 21, Ding discloses wherein each of the second number of start pulse signals has a respective logic state, and a logical state set of the second number of start pulse signals and the selected fingerprint zone have a first mapping relationship therebetween (See Fig. 7; The start pulse signals switch from high to low states for generating a start signal for each of the driving circuits 201.).  
As to claim 23, Ding discloses wherein the fingerprint sensing pixels are optical fingerprint sensing pixels capable of sensing light (See Fig. 3).  
As to claim 24, Ding discloses wherein selection for each of the fingerprint zones depends upon all of the second number of start pulse signals (See Fig. 7; The touch position C defines a selected fingerprint sensing zone corresponding to a second number of start pulse signals.  For example, start pulse signals for the middle fingerprint driving unit 201 would corresponding to lines G_f (s+1) -G_f (2s) and scanning touch position C.).  Each of the fingerprint zones corresponds to the start pulse signals STV.).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624